MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                        Sep 24 2020, 8:50 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                           CLERK
purpose of establishing the defense of res judicata,                     Indiana Supreme Court
                                                                            Court of Appeals
collateral estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE INDIANA
Danielle L. Gregory                                    DEPARTMENT OF CHILD SERVICES
Indianapolis, Indiana                                  Curtis T. Hill, Jr.
                                                       Attorney General of Indiana
                                                       David E. Corey
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           September 24, 2020
of the Parent–Child Relationship                           Court of Appeals Case No.
of: K.S. and C.S. (Minor                                   20A-JT-320
Children)                                                  Appeal from the Marion Superior
        and                                                Court
                                                           The Hon. Marilyn A. Moores,
J.P. (Father),                                             Judge
Appellant-Respondent,                                      The Hon. Scott B. Stowers,
                                                           Magistrate
        v.
                                                           Trial Court Cause Nos.
                                                           49D09-1810-JT-1206
The Indiana Department of Child                            49D09-1810-JT-1207
Services,
Appellee-Petitioner,

        and




Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020                Page 1 of 21
      Child Advocates, Inc.,
      Appellee-Guardian Ad Litem.




      Bradford, Chief Judge.


                                           Case Summary
[1]   J.P. (“Father”) and R.S. (“Mother”) are the parents of K.S., born on January

      31, 2014, and C.S., born on June 6, 2016 (collectively, “the Children”). K.S.

      was born with methadone in her system, adjudicated a child in need of services

      (“CHINS”), and left in Father’s care when the CHINS case was closed in

      March of 2015. C.S. was born with methadone in his system, adjudicated a

      CHINS, and the juvenile court ordered a temporary-trial-visitation (“TTV”)

      placement with Father in October of 2016. Later that month, the juvenile court

      ordered Father to submit to random drug screens and complete father-

      engagement services. In October of 2017, Father tested positive for THC and

      was arrested following an incident of inappropriate discipline of one of the

      Children’s half-siblings. The Indiana Department of Child Services (“DCS”)

      petitioned for the Children’s removal from Father’s care and to have K.S.

      adjudicated a CHINS again, which petitions the juvenile court granted. In

      March of 2018, the juvenile court ordered Father to participate in home-based

      case management and therapy and random drug screens.

[2]   In October of 2018, DCS petitioned for the termination of Father’s parental

      rights to the Children. Following a hearing held on four days spread out over

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 2 of 21
      several months, during which the juvenile court heard evidence of Father’s

      general non-compliance with court-ordered services, it granted DSC’s petitions

      to terminate Father’s parental rights to the Children. Father contends that DCS

      failed to produce sufficient evidence to fulfill the statutory requirements for the

      termination of his parental rights. Because we disagree, we affirm.


                            Facts and Procedural History
[3]   Father and Mother are the parents of the Children, and Father also has three

      older children from a previous relationship. On or around February of 2014,

      DCS petitioned to have K.S., who had been born with methadone in her

      system, and L.L., who is Mother’s child with another man, found to be

      CHINS. On February 28, 2014, Mother admitted that K.S. and L.L. were

      CHINS. On May 23, 2014, the juvenile court placed K.S. and L.L. with

      Father, who was either not living with Mother or never had. At a permanency

      hearing in January of 2015, the juvenile court instructed Father to ensure that

      Mother did not have access to K.S. and L.L. while they were in his care due to

      Mother’s substance abuse and violent tendencies. In March of 2015, K.S.’s

      CHINS case was closed.

[4]   When C.S. was born in June of 2016, he tested positive for methadone. On

      June 14, 2016, DCS petitioned the juvenile court to have C.S. adjudicated a

      CHINS. A DNA test ordered in July of 2016 established that Father was C.S.’s

      biological father, despite Father’s earlier assurances that he would have no

      contact with Mother. On October 7, 2016, the juvenile court adjudicated C.S. a


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 3 of 21
      CHINS and ordered a TTV placement with Father. The same day, Whitney

      Smith was appointed as family case manager (“FCM”).

[5]   On October 28, 2016, the juvenile court ordered Father to submit to random

      drug screens and complete fatherhood-engagement services. On April 21, 2017,

      the juvenile court held a periodic-review hearing, after which it ordered that

      C.S. be continued in his TTV placement with Father, who, at the time, was

      residing with his sister. Although DCS recommended that the CHINS case for

      C.S. be closed, the juvenile court declined to do so, at least in part because of a

      report that Mother had appeared at Father’s sister’s home and had been

      arrested for battery. On October 12, 2017, FCM Smith filed a report indicating

      that Father had tested positive for THC and that his compliance with regular

      drug screens had been inconsistent.

[6]   On October 28, 2017, Father was arrested after an incident of inappropriate

      discipline of L.L. that left him with bruises on his ankles. The same day, DCS

      removed the Children from Father’s care and petitioned the juvenile court for a

      change in custody for C.S. based on the disciplinary incident and concerns of

      substance abuse. On November 1, 2017, DCS petitioned the juvenile court to

      adjudicate K.S. a CHINS for the same reasons. The same day, the juvenile

      court ordered the Children removed from Father’s care and placed with

      Mother’s sister and directed DCS to make unannounced visits to ensure Father

      was not at the home.

[7]   On January 31, 2018, the juvenile court ordered Father’s supervised visitation

      with the Children suspended following a report of “sexual allegations” made by

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 4 of 21
      one of Father’s older daughters and allegations by Mother’s sister that Father

      had abused K.S. and L.L. Tr. p. 66. Although the allegations did not result in

      criminal charges, DCS substantiated them. DCS was concerned about the

      allegations, in part, because of the Children’s ages—K.S. was four and C.S. was

      one—and their inability to communicate any abuse that might occur. On

      February 23, 2018, the juvenile court adjudicated K.S. a CHINS. On March

      16, 2018, the juvenile court conducted a dispositional hearing for K.S. and a

      dispositional-modification hearing for C.S., after which it ordered Father to

      participate in home-based therapy, home-based case management, and random

      drug screens. The orders indicated that any missed drug screen would be

      considered as a positive test result. On October 12, 2018, the juvenile court

      changed the permanency plan from reunification to adoption after finding that

      Father had not been engaged in services and had been involved in a recent

      domestic-violence incident with Mother.

[8]   On October 17, 2018, DCS petitioned the juvenile court to terminate Father’s

      parental rights to the Children. The juvenile court held an evidentiary hearing

      on April 3, April 24, September 12, and December 18, 2019. On April 3, 2018,

      FCM Smith testified that DCS had requested C.S.’s removal from Father’s care

      in October of 2017 “[a]fter allegations of physical aggression and concerns of

      substance abuse.” Tr. p. 15. DCS referred Father for home-based therapy more

      than three times during the case. FCM Smith, who was assigned to the case

      from October 7, 2016, until around June of 2018, had to make “multiple

      referrals” for random drug screens. Tr. p. 17. By May of 2018, Father’s home-


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 5 of 21
       based providers had closed out his services due to Father’s lack of engagement.

       By June of 2018, when FCM Smith left the case, Father’s parenting time had

       been suspended, and Father had not successfully completed any of the services.

       FCM Smith indicated that Father’s participation in drug screening had been

       sporadic and that he had not taken any drug screens in January or February

       2018. FCM Smith did not recommend placing the Children back in Father’s

       care due to his lack of participation and lack of a safe and stable home.

[9]    James Heisserer, a home-based therapist at Ireland Home Based Services,

       worked with Father from October 1, 2018, until January 23, 2019, and testified

       on April 24, 2019. Overall, Heisserer indicated that he had not gotten “the

       whole truth” when working with Father. Tr. p. 108. They had met for six out

       of ten scheduled sessions in Terre Haute. Father’s therapeutic goals had

       included working on any past allegations regarding his neglect of the Children,

       including sexual and physical abuse Father told Heisserer “that he didn’t need

       this” and “he didn’t need to discuss his feelings” in therapy. Tr. p. 99. Father

       also told him that his criminal charges had been dropped and the allegations did

       not bother him anymore.

[10]   When Heisserer tried to provide Father with coping skills, Father told him that

       he was “coping extremely well with” not seeing the Children because they had

       been out of his care for so long. Tr. p. 99. Father also told Heisserer about a

       back injury he had suffered and how it had limited his ability to work.

       According to Father, he had injured his back in June of 2017. Father, however,

       had worked part-time for his uncle, and he told Heisserer that he had a new job.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 6 of 21
       Heisserer “tried to get deeper” into therapy, but Father lost focus and told

       Heisserer that he had transportation issues, needed to get to medical

       appointments, and needed housing. Tr. p. 99. Heisserer worked on getting

       Father home-based case management services to help with these issues.

[11]   Tamara Pogue, another home-based counselor with Ireland, also testified on

       April 24, 2019, and had started working with Father around Thanksgiving of

       2018. Father’s goals were focused on housing, employment, budgeting, and

       helping him get the Children back in his care. Father, however, only met with

       Pogue once, in December of 2018. Pogue tried to schedule other appointments

       with him, but Father either cancelled or did not respond. One of those

       scheduled appointments was for Pogue to transport Father to a psycho-sexual

       assessment, but he cancelled, saying that he could not make it. Pogue closed

       out the referral around April of 2019.

[12]   Meanwhile, Heisserer had stopped working with Father in January of 2019

       when Father moved to Indianapolis and moved in with his sister. Heisserer

       had tried to reach out to Father “several times,” but Father had not responded

       for four or five days. Tr. p. 102. Heisserer’s last session with Father was in

       January in Indianapolis at 6:30 a.m. at a White Castle restaurant nowhere near

       his sister’s home, which was concerning to Heisserer. Heisserer had the service

       transferred to Indianapolis in April of 2019 after Father provided him with an

       address. Heisserer opined that Father needed to complete a psychological

       evaluation to determine if he had any underlying mental-health issues requiring

       treatment.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 7 of 21
[13]   FCM Arielle Bingham had been assigned to C.S.’s and K.S.’s cases in July of

       2018, and testified on September 12, 2019, that DCS had had to re-refer Father

       three or four times for home-based services due to his lack of engagement.

       Father had never completed home-based case-management services; his referral

       remained open, but he was not participating. FCM Bingham had never

       received any reports that Father completed home-based therapy. Father’s

       referral for that service also remained open. FCM Bingham indicated that

       Father had not visited the Children since the juvenile court suspended his

       visitation in January of 2018. According to FCM Bingham, Father had been

       required to engage in home-based therapy, home-based case management, drug

       screens, and a psycho-sexual assessment and that visits were not reinstated

       because Father did not complete the psycho-sexual assessment.

[14]   Angela Cornett, another therapist with Ireland, also testified on September 12,

       2019, that she had provided services to Father, starting in May of 2019 and

       ending on June 6, 2019. In June of 2019, Father was living with his mother in

       Poland, Indiana. During their sessions, Cornett tried to engage with Father,

       but Father told her “several times” that he did not need therapy, “that he has

       already gone over stuff and that he didn’t want to re-open old wounds, old

       trauma[.]” Tr. p. 116. Cornett opined that without addressing the issues for the

       referral for therapy, i.e., physical abuse, sexual abuse, and domestic violence,

       Father would not be able to successfully complete treatment. Cornett

       attempted to locate Father after the last time they met on June 6, 2019, but

       Father did not respond to her calls and texts. Yet another Ireland therapist, Sue


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 8 of 21
       Kelly, provided therapy to Father in June of 2019, and another therapist, Teresa

       Brandenburg, attempted to locate Father in August or September of 2019,

       apparently without success.

[15]   The Children have not been in Father’s care since their October 31, 2017,

       removal. They remain placed with Mother’s sister, with whom they have

       bonded. They are “thriving” in her care, “doing really well[,]” and “bonded

       together.” Tr. p. 151. FCM Bingham opined at the termination hearing that it

       was in the Children’s best interests to terminate Father’s parental rights because

       they do not have a bond with him and he had “not demonstrated that he is able

       to keep these children safe to provide a permanency living situation for them.”

       Tr. pp. 152–53. FCM Bingham also opined that “[i]t would be devastating to

       remove them from their current environment and place [them] anywhere else,

       at this time that is all they know, is their current placement.” Tr. p. 153.

[16]   GAL Kimberly Iverson was appointed in both the CHINS and termination

       cases. GAL Iverson never recommended placing the Children back with Father

       due to his failure to participate in services and lack of housing. GAL Iverson

       opined that termination was in the Children’s best interests. DCS’s plan is

       adoption, and Mother’s sister was willing to adopt. GAL Iverson agreed with

       the plan.

[17]   On January 7, 2020, the juvenile court entered its termination order. The

       juvenile court’s order provides, in part, as follows:

               17.      Child C.S. was adjudicated to be a CHINS on October 7,
                        2016, when [Mother] admitted to an amended CHINS

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 9 of 21
                 allegation. On that same date, Father waived his right to a
                 “Fact Finding Hearing.”
        18.      On October 28, 2016, the CHINS Court proceeded to
                 disposition, and Father was ordered to participate in
                 random drug screens and to participate in a Father
                 Engagement program. The Parental Participation Order
                 noted that any request for a drug screen that was not
                 completed in a timely manner would result in a positive
                 result. Child C.S. remained placed in [Father’s] care and
                 custody. On March 16, 2018, Father’s dispositional
                 decree was modified, and he was ordered to participate in
                 home based therapy, home based case management, and
                 random drug screens.
        19.      By the time of the October 13, 2017 “Periodic Review
                 Hearing,” Father had tested positive for THC.
        20.      On October 28, 2017, an incident occurred in which
                 Father used inappropriate discipline on [L.L.] after [L.L.]
                 tried to damage a table.
        21.      During this incident, Father confined [L.L.] to a chair
                 using a belt. Father was arrested. However, any criminal
                 charges were dismissed.
        22.      On October 31, 2017, the CHINS Court ordered [C.S.] to
                 be removed from [Father’s] care and custody and
                 authorized the child be placed in foster care or therapeutic
                 foster care. The child was removed from [Father’s] care
                 and custody pursuant to the dispositional decree.
        23.      Following child C.S.’s removal on October 31, 2017, he
                 was placed into relative care with Maternal Aunt.
        24.      A CHINS Petition was filed on [K.S.] on November 1,
                 2017, under Cause Number 49D09-1710-JC-003639 (later
                 renumbered to 49D15-1710-JC-003639), following
                 allegations that Father failed to provide the child with a
                 safe, stable, and appropriate living environment free from
                 substance abuse and violence (2017 CHINS case).

Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 10 of 21
        25.      [K.S.] was removed from [Father’s] care and custody at
                 the November 1, 2017 Initial/Detention Hearing. Child
                 K.S. was placed with Maternal Aunt in kinship care.
        26.      [K.S.] was adjudicated to be a CHINS under the 2017
                 CHINS case on February 23, 2018 when [Father] admitted
                 to an amended CHINS allegation. Specifically, “Child
                 K.S. is in need of services pursuant to Indiana law, as
                 defined in IC 31-34-1, because Father would benefit from
                 services to assist Father in providing a safe, stable, and
                 appropriate home and one with proper supervision, and
                 therefore, the coercive intervention of the court is
                 necessary.”
        27.      On March 16, 2018, the CHINS Court proceeded to
                 disposition. Father was ordered to participate in home
                 based therapy; home based case management; and random
                 drug screens. Child C.S. remained removed from
                 [Father’s] care and custody pursuant to the dispositional
                 decree.
        28.      On January 31, 2018, the CHINS Court suspended
                 Father’s parenting time as to both children. He has not
                 seen them since.
        29.      Father has been advised by the CHINS Court that
                 parenting time would be reinstated once he engages in
                 court ordered services.
        30.      [Pogue] of Ireland Homebased Services, was referred to
                 provide home based case management for Father around
                 Thanksgiving 2018.
        31.      [Pogue] established several goals for Father, including
                 housing; employment; budgeting; and reunification.
        32.      [Pogue] offered transportation for Father so that he could
                 attend a mental health appointment. He declined. He
                 also declined to be transported to a psychosexual
                 assessment.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 11 of 21
        33.      [Pogue] only met with Father one time, on December 5,
                 2018.
        34.      [Pogue] texted or called Father weekly to set
                 appointments. Father did not respond.
        35.      In April 2019, [Pogue] closed Father unsuccessfully due to
                 non-compliance.
        36.      During the time he was working with [Pogue], Father
                 resided with various relatives.
        37.      [Heisserer] of Ireland Homebased Services was referred to
                 provide home based therapy beginning in October 2018.
        38.      [Heisserer] was based in Terre Haute Indiana. At the
                 time, Father resided in Cunot Indiana with his mother,
                 which is near Terre Haute.
        39.      Father informed [Heisserer] that he did not need home
                 based therapy.
        40.      Father reported to [Heisserer] that he had vertebrae issues
                 which limited his employment opportunities.
        41.      Father informed [Heisserer] that he didn’t need coping
                 skills.
        42.      Out of ten (10) possible sessions with [Heisserer], Father
                 appeared for six (6).
        43.      In January 2019, Father moved to Indianapolis so his
                 participation became inconsistent.
        44.      [Heisserer]’s last session with Father was in January 2019
                 at an Indianapolis White Castle.
        45.      [Heisserer] believes that Father needs a psychological
                 evaluation.
        46.      [Heisserer] transferred the referral to an Indianapolis
                 location in April 2019.
        47.      Father made no progress toward his goals while working
                 with [Heisserer].


Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 12 of 21
        48.      The FCM has made multiple referrals for home based
                 therapy and home based case management. Neither of
                 these services have been successfully completed.
        51.      Father has submitted drug screens for nearly three years.
                 His participation has been inconsistent. He has missed
                 numerous screens and had no screens during the months
                 of January and February of 2018.
        52.      Father has submitted approximately ten (10) screens which
                 were positive for marijuana.
        53.      Father has only submitted three (3) screens since March
                 2019, and none since June 2019.
        55.      [Cornett] of Ireland Home Based Services was referred to
                 provide home based therapy for Father beginning in May
                 2019.
        56.      [Cornett] attempted to establish goals for Father.
                 However, Father advised her that he doesn’t need therapy.
        57.      Father has made no recent progress with [Cornett]. He
                 has been non-compliant and not engaged.
        58.      [Cornett] has not met with Father since June 6, 2019.
        59.      [Cornett] has attempted to contact Father, but he has been
                 non-responsive.
        60.      Home based case management has been referred at least
                 three (3) times and has not been successfully completed.
        61.      Father has not had stable housing since the duration of the
                 CHINS case. He has resided with various relatives back
                 and forth from Poland, Indiana and Indianapolis.
        62.      Father would not disclose his address to the FCM when he
                 was residing in Indianapolis.
        63.      Father is currently residing with his mother in Poland
                 Indiana after previously residing with a cousin. He has no
                 home of his own.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 13 of 21
               64.      Home based therapy has been referred at least three (3)
                        times for Father to address is trauma and has not been
                        successfully completed. At times, he would refuse to talk
                        to his home based therapist.
               [….]
               71.      There is a reasonable probability that the conditions that
                        resulted in the [C]hildren’s removal and continued
                        placement outside of the home will not be remedied by
                        [Father]. Father has had well over three (3) years to put
                        forth an effort and has not done so. Stability and lack of
                        participation remain major concerns. He has repeatedly
                        refused to comply with court ordered services insisting that
                        they are unnecessary.
               72.      Continuation of the parent-child relationship poses a threat
                        to the [C]hildren’s well-being in that it would serve as a
                        barrier for them obtaining permanency through an
                        adoption when [Father] is unable and unwilling to provide
                        permanency and parent. The [C]hildren are thriving in
                        their current placement and Father has had no parenting
                        time in nearly two (2) years. Father also allowed the
                        [C]hildren to have contact with Mother when he knew she
                        was on drugs, in violation of a Court order.
               73.      Termination of the parent-child relationship is in the
                        [C]hildren’s best interests. Termination would allow them
                        to be adopted into a stable and permanent home where
                        their needs will be safely met. The [C]hildren are thriving
                        and comfortable in their placement. This is the only home
                        they have ever really known.
       Appellant’s App. Vol. II pp. 28–30.


                                  Discussion and Decision
[18]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 14 of 21
       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005).

       Moreover, we acknowledge that the parent–child relationship is “one of the

       most valued relationships of our culture.” Id. However, although parental

       rights are of a constitutional dimension, the law allows for the termination of

       those rights when parents are unable or unwilling to meet their responsibilities

       as parents. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied.

       Therefore, parental rights are not absolute and must be subordinated to the

       children’s interests in determining the appropriate disposition of a petition to

       terminate the parent–child relationship. Id. The Indiana Supreme Court has

       made clear that the “purpose of terminating parental rights is not to punish

       parents, but to protect the children.” Egly v. Blackford Cty. Dep’t. of Pub. Welfare,

       592 N.E.2d 1232, 1234–35 (Ind. 1992). The Egly Court also explained that

       “[a]lthough parental rights are of a constitutional dimension, the law allows for

       the termination of those rights when parents are unable or unwilling to meet

       their responsibilities as parents.” Id. at 1234. Termination of parental rights is

       proper where the children’s emotional and physical development is threatened.

       In re T.F., 743 N.E.2d at 773. The juvenile court need not wait until the

       children are irreversibly harmed such that their physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.

[19]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 15 of 21
       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.

[20]   Indiana Code section 31-35-2-4(b)(2) governs what DCS must allege and

       establish to support the termination of parental rights, and, for purposes of our

       disposition, that was:

               (A) that [t]he child has been removed from the parent for at least
               six (6) months under a dispositional decree[;]
                        [….]
               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied [or]
                        (ii) There is a reasonable probability that the continuation
                        of the parent–child relationship poses a threat to the well-
                        being of the child.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 16 of 21
                        [….]
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Ind. Code § 31-35-2-4(b)(2). Because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS need only establish one of the circumstances

       described in the subsection, two of which are listed above. Father contends that

       DCS failed to establish that (1) there is a reasonable probability that the

       conditions that resulted in the Children’s removal or the reasons for placement

       outside Father’s home will not be remedied, (2) continuation of the parent–

       child relationship poses a threat to the Children’s well-being, and (3)

       termination is in the Children’s best interests.


                  I. Indiana Code Section 31-35-2-4(b)(2)(B)(i)
[21]   Father argues that DCS has failed to establish that there is a reasonable

       probability that the reasons for the Children’s continued removal would not be

       remedied. In making such a determination, a juvenile court engages in a two-

       step inquiry. First, the juvenile court must “ascertain what conditions led to

       their placement and retention in foster care.” K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). After identifying these initial conditions,

       the juvenile court must determine whether a reasonable probability exists that

       the conditions justifying the children’s continued “placement outside the home

       will not be remedied.” In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App. 2004)

       (citation omitted). The statute focuses not only on the initial reasons for

       removal “but also those bases resulting in continued placement outside the
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 17 of 21
       home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. In

       making this second determination, the juvenile court must judge a parent’s

       fitness to care for his children at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re D.D., 804 N.E.2d at 266.

       DCS need not rule out all possibilities of change; rather, it must establish that

       there is a reasonable probability that the parent’s behavior will not change. In re

       B.J., 879 N.E.2d 7, 18–19 (Ind. Ct. App. 2008), trans. denied.

[22]   Here, the reasons for the Children’s removal from Father’s care were concerns

       about substance abuse and his violent tendencies, as illustrated by an incident

       involving L.L. during which Father disciplined him by dragging him down the

       hallway by the ankles and strapping him to a chair with a belt. As for the

       reasons for the initial removal, Father essentially argues that the allegation of

       inappropriate discipline of L.L. was unproven and did not results in criminal

       charges. The juvenile court, however, found that the incident with L.L. had

       occurred, based, at least in part, on FCM Smith’s testimony that she had seen

       bruising on L.L.’s ankles. Father’s argument in this regard amounts to nothing

       more than a request to reweigh the evidence, which we will not do. In re

       S.P.H., 806 N.E.2d at 879.

[23]   As for the juvenile court’s determination that the conditions that justified the

       continued removal of the Children were not likely to the remedied, we conclude

       that it was also supported by sufficient evidence. The juvenile court found that

       (1) Father had failed to participate in, much less successfully complete, court-

       ordered home-based therapy and case-management; (2) Father had missed


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 18 of 21
       numerous drug screens and had tested positive for marijuana approximately ten

       times; (3) DCS had arranged for (and offered transportation to) psychological

       and psycho-sexual evaluations, to which Father had declined to submit; (4)

       Father had consistently denied that he needed therapy or coping skills; and (5)

       Father had not established a stable residence. Father does not challenge any of

       these findings, arguing instead that he did not participate in various services and

       evaluations because they were not necessary and/or due to his frustration that

       the service providers changed an unusual number of times. To the extent that

       Father’s arguments may be supported by evidence in the record, the juvenile

       court was under no obligation to credit such evidence, and apparently did not.

       Again, this argument amounts to nothing more than an invitation to reweigh

       the evidence, which we will not do. Id. at 879. The juvenile court did not

       clearly err in concluding that the reasons for the Children’s removal and

       continued placement in foster care were not likely to be remedied.1

                    II. Indiana Code Section 31-35-2-4(b)(2)(C)
[24]   Father also argues that the juvenile court erred in concluding that termination

       of his parental rights was in the Children’s best interests. We are mindful that,

       in determining what is in the best interests of the Children, the juvenile court is

       required to look beyond the factors identified by DCS and look to the totality of

       the evidence. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,



       1
         Because of our disposition of this claim, we need not address Father’s claim that the juvenile court erred in
       concluding that there is reasonable probability that the continuation of the parent–child relationship poses a
       threat to the well-being of the Children. See Ind. Code § 31-35-2-4(b)(2)(B)(ii).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020                 Page 19 of 21
       203 (Ind. Ct. App. 2003). In doing so, the juvenile court must subordinate the

       interests of the parents to those of the children involved. Id. Furthermore, this

       court has previously determined that the testimony of a GAL regarding a

       child’s need for permanency supports a finding that termination is in the child’s

       best interests. In the matter of Y.E.C., 534 N.E.2d 273, 276 (Ind. Ct. App. 1992).

       FCM Bingham opined at the termination hearing that termination was in the

       Children’s best interests to terminate Father’s parental rights because they do

       not have a bond with him and he had “not demonstrated that he is able to keep

       these children safe to provide a permanen[t] living situation for them.” Tr. pp.

       152–53, GAL Iverson also opined that termination was in the Children’s best

       interests. While this testimony is likely sufficient to support a finding that

       termination is in the Children’s best interests, is does not stand alone.

[25]   As mentioned, there is ample evidence to support a conclusion that Father

       cannot—or will not—provide the Children with a safe and stable home.

       Moreover, there is ample evidence that Father is in denial, having resisted any

       attempt to address the issues that contribute to that state of affairs, including

       substance abuse and his propensity for violence. Father’s refusal to address

       these issues has manifested itself in his inconsistent compliance with drug

       screens, failure to complete home-based therapy and case management, and

       refusal to submit to psychological and psycho-sexual evaluations.

[26]   The juvenile court also heard evidence that the Children were thriving in their

       current placement with Mother’s sister, who has indicated that she is willing to

       adopt them. FCM Bingham testified that the Children are “thriving” in


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 20 of 21
       Mother’s sister’s care, “doing really well[,]” and “bonded together.” Tr. p. 151.

       FCM Bingham also opined that “[i]t would be devastating to remove them

       from their current environment and place [them] anywhere else, at this time

       that is all they know, is their current placement.” Tr. p. 153. In light of the

       evidence of Father’s failure to address his issues and the very positive nature of

       the Children’s pre-adoptive placement, we conclude that the record contains

       more than enough evidence to support the juvenile court’s conclusion that

       termination was in the Children’s best interests.

[27]   The judgment of the juvenile court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-320 | September 24, 2020   Page 21 of 21